CoNNOR, J.,
dissenting: I do not question that, pursuant to tbe provisions of Article IS, section 15, of tbe Constitution, tbe General Assembly is authorized to enact statutes “requiring every child of sufficient age, mental and physical ability to attend tbe public schools” established and maintained as a part of the public school system of the State. I do not question the power of the General Assembly to extend this legislation to the children of Oherokee Indians residing in the State. I dissent from the conclusion that the Génmal Assembly has the power to compel such attendance upon a school for nine months in each year, “under the entire control of the Government of the United States and no way under the control or management of the Board of Education or school committee, or taught by any teacher under employment of the State.” "While this statute is confined to a small number of Indian children living in the mountains of Swain County, and, doubtless, in its operation would do but little wrong, the principle involved is, to my mind, very important to the preservation of our system of public education. The Constitution (Art. IX, sec. 3) commands the General Assembly to provide for the division of each county into a convenient number of districts, in which one or more public schools shall be maintained at least four months in every year. We have decided at the present term that this constitutional requirement is paramount, and that any other provision apparently conflicting with it must give way. We have sustained every act of the General Assembly enacted for the purpose of making the public school system elastic and adjustable to local conditions and needs. We have, however, kept always in view the constitutional provision for a system . of public schools, uniform in essential respects, holding that every public school established and maintained by public taxation constitutes a part of the system, and subject to the control either of committees appointed by the county boards of education or in such manner as the special statutes provide. It has never, *448I am sure, been supposed that by simply declaring that certain territory shall constitute a school district a school entirely controlled by other than State or local officers could be en-grafted into the State’s system. In Lowery v. Commissioners, 140 N. C., 33 (page 46), we said: “There can be no possible room for doubt or controversy in respect to the two principles underlying and always controlling the establishment and maintenance of the public school system of this State. The system includes all public schools or schools receiving for their support public taxes, either general or local.” The question was discussed and the authorities reviewed by Mr* Justice Hoke in Smith v. School Trustees, 141 N. C., 143. The education of the children in the public schools is peculiarly, and in a large measure exclusively, a function of the State- — a trust which she cannot delegate to any other agency. The absolute separation of the races and the exclusion of any political pr sectarian influence or control are essential to the-fundamental and fixed policy of the State. These can only be secured with absolute assurance by holding strictly to the constitutional provision commanding the Legislature to provide for a uniform system of public schools. This uniformity, in essentials, must be preserved. Such variety in matters of' administration not affecting the cardinal points regarding race, sectarian issue, etc., is preserved by keeping the public school under the direct control of the people, through them representatives and other officers elected by them for that purpose. Any departure from this principle will eventually destroy uniformity in the system, introduce novel, disturbing and dangerous expedients, with disaster to the cause of public education, so essential to the welfare of the State. If this act, with its loose, uncertain provisions, conferring upon the “authorities” of this Government School almost arbitrary powers, can be sustained, it is difficult to see where a limit would be fixed beyond which legislative discretion may not go. I disclaim any right, as a Judge, to declare an act of *449the Legislature violative of the Constitution because I may not deem it wise; but there is no more dangerous fallacy than that which teaches that, for some real or supposed temporary advantage, either department of the government may disregard the supreme law of the State — the people’s will formulated and crystallized into the organic law. The people of this State command, in unmistakable terms, their Legislature to provide a system of public schools, and empower it to require compulsory attendance; but certainly they never conferred power -to compel attendance upon schools wherein their appointed officers and teachers could not, .as a matter of right and duty, enter, supervise and, in all proper manner as prescribed by law, control. In the public schools, nurseries of the State’s citizenship, she cannot safely delegate to any other authority the duty of selecting the teachers, prescribing the books, excluding all teaching and training not in harmony with her ideas and ideals. Doubtless the introduction and passage of this law was prompted by good motives and for the purpose of promoting education among the children of the Cherokee Indians, but the best and permanent good to the State is preserved only by keeping all legislation within the limitations fixed by the supreme law. Any experimental expedients not within these limitations are subversive of liberty regulated by law.
We have avoided many of the disturbing questions encountered by other communities. Our population has been divided by well-defined racial distinctions, for which provision is made. Political, sectarian and other lines of separation have been excluded from our public school system. We may avoid them by adhering strictly to the constitutional requirement that in these essential matters we maintain a uniform system of public schools under the control of the people of the State, in accordance with local needs and conditions. I think that the judgment of his Honor should be affirmed.
Walker, L, concurs in dissenting opinión.